Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Response to Arguments
1.	Applicant’s arguments, filed 3/9/2021, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, Farley et al. (US 20170352544 A1), see below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim(s) 1, 3-4, 6-11, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Laven et al. (US 20180240672 A1) in view of Farley et al. (US 20170352544 A1).
     	Regarding claim 1, Laven discloses an ion implantation (abstract) (fig. 1b) method comprising:
under a first implantation condition [0004-0006] [0024] [0039] [0045] [0048] [0083] [0095] [0121] with a first ion beam (110) to generate a first implantation profile such that a first predetermined channeling condition [0095] [0045] is satisfied and with a first temperature condition in which a wafer temperature is set to a first temperature [0045]; and
irradiating the wafer (102)  under a second  implantation condition different [0004-0006] [0024] [0039] [0045] [0048] [0083] [0095] [0121] from the first implantation condition with a second ion beam (110 at a later time, at least) to generate a second implantation profile different from the first implantation profile [0045] [0087] [0089] [0093], such that a second predetermined channeling condition [0095] [0045] is satisfied and with a second temperature condition in which the wafer temperature is  temperature , after the irradiation of the first ion beam (110), 
	(fig. 1b; ion implantation beam 110, main direction of the ion beam 141, semiconductor substrate 102, temperature controller 120); 
[0004] Some embodiments relate to a method for forming a semiconductor device. The method comprises implanting doping ions into a semiconductor substrate. A deviation between a main direction of a doping ion beam implanting the doping ions and a main crystal direction of the semiconductor substrate is less than .+-.0.5.degree. during the implanting of the doping ions into the semiconductor substrate. The method further comprises controlling a temperature of the semiconductor substrate during the implantation of the doping ions so that the temperature of the semiconductor substrate is within a target temperature range for more than 70% of an implant process time used for implanting the doping ions. The target temperature range reaches from a lower target temperature limit to an upper target temperature limit. The lower target temperature limit is equal to a target temperature minus 30.degree. C. The target temperature is higher than 80.degree. C.; Note the target temperature is controlled and changes/differs during a percentage of the implantation];
[0005] Some embodiments relate to a further method for forming a semiconductor device. The method comprises implanting a predefined dose of doping ions into a semiconductor substrate with an implant energy of at least 100 keV. A deviation between a main direction of a doping ion beam implanting the doping ions and a main crystal direction of the semiconductor substrate is less than .+-.0.5.degree. during the implanting of the doping ions into the semiconductor substrate. The method further comprises controlling a temperature of the semiconductor substrate during the implantation of the predefined dose of doping ions so that the temperature of the semiconductor substrate is higher than 80.degree. C. for more than 70% of an implant process time used for implanting the predefined dose of doping ions. ]; 
[0006] Some embodiments relate to a further method for forming a semiconductor device. The method comprises forming a scattering oxide layer over at least part of a main implantation surface of a semiconductor substrate. The method further comprises implanting a predefined dose of doping ions into a semiconductor substrate through the scattering oxide layer such that deeper doping regions are formed in regions the semiconductor substrate without the scattering oxide layer than in regions of the semiconductor substrate covered by the scattering oxide layer. The method further comprises controlling a temperature of the semiconductor substrate during the implantation of the predefined dose of doping ions so that the temperature of the semiconductor substrate is higher than 50.degree. C. for more than 70% of an implant process time used for implanting the predefined dose of doping ions, ]; 
[0024] The method 100 further comprises controlling 120 a temperature of the semiconductor substrate during the implantation of the doping ions so that the temperature of the semiconductor substrate is within a target temperature range for more than 70% of an implant process time used for implanting the doping ions. The target temperature range reaches from a lower target temperature limit to an upper target temperature limit. The lower target 
[0039] During the implantation 110 of the doping ions, an angle between the exposed semiconductor substrate 102 lateral surface and the main beam direction 141 may be sensed and re-adjusted such that the angle between the main beam direction 141 and the main crystal direction 142 is less than .+-.0.5.degree. at a main beam incidence angle divergence of at most .+-.0.5.degree..];
   	[0045] For example, a doping region formed by the implant of doping ions (e.g. at an end of range region of the doping ion implant) may be located at a depth with respect to a first surface of the semiconductor substrate 102 used for implanting the doping ions into the semiconductor substrate 102. The ratio between the concentration of dopants at the end of range of the doping ion implant and the concentration of dopants at one half of the end of range may depend on the substrate temperature during the implant of doping ions. For example, the ratio between the concentration of dopants at the end of range of the doping ion implant and the concentration of dopants at one half of the end of range may be adjusted or selected by selecting a corresponding temperature (a target temperature) of the semiconductor substrate 102 during the doping ion implantation.; Note the “ratio between the concentration of dopants” at the “end of range” and at “one half of the end of range” can be adjusted/selected by selecting the corresponding temperature (i.e., target temperature);  Note since a ratio between can be selected , it implies that the concentration of dopants and corresponding temperatures can be different and selected to be different];  
 [0048] The temperature of the semiconductor substrate 102 may be controlled 120 in various ways. For example, a substrate carrier (e.g. carrying the semiconductor substrate 102 during the doping ion implant) may comprise a means for heating and/or cooling the semiconductor substrate 102 (e.g. integrated heater device and/or cooling device) during the implantation of the doping ions. Additionally or alternatively, the implantation system used for implanting the doping ions may comprise a process chamber with a controllable temperature so that the temperature within the process chamber can be controlled during the doping ion implant. For example, the temperature of the semiconductor substrate 102 may be measured (e.g. by a temperature sensor at the semiconductor substrate 102 or by infrared temperature measurement) during the implantation of the predefined dose of doping ions and the temperature of the semiconductor substrate 102 may be adjusted (e.g. by adjusting a heat power of a means for heating and/or cooling the semiconductor substrate 102 and/or by adjusting a beam current of the doping ions) based on the measured temperature. For example, more than 50% or more than 70% (or more than 80% or more than 90%) of the heating energy provided to the semiconductor substrate 102 to heat the substrate to a desired target temperature range may be provided by the means for heating the semiconductor substrate 102 additionally to a heating energy generated by the beam of doping ions, if the implantation energies are greater than 100 keV.];
 [0083] The doping ions may be implanted with an implantation dose of greater than 1*10.sup.13 doping ions per cm.sup.2 (or e.g. greater than 1*10.sup.14 doping ions per cm.sup.2 or e.g. greater than 1*10.sup.15 doping ions per cm.sup.2 or e.g. greater than 1*10.sup.16 doping ions per cm.sup.2), for example. The (predefined) dose of doping ions to be implanted may be selected according to a desired doping profile or doping distribution within the semiconductor substrate of the semiconductor device to be formed. For example, a base doping of the semiconductor substrate or a doping region (e.g. field stop region) of an electrical element (e.g. transistor or diode) may be implemented by implanting the predefined dose of doping ions or ions which form complexes in the semiconductor wafers which act as donors or acceptors.];
   	 [0087] Additionally or optionally, the concentration limit for a desired basic physical effect may be (finely) adjusted by a beam current during implantation. For example, the concentration may be increased after every temperature (or heating) phase, for example.];
FIG. 3A shows a diagram 310 of a doping concentration (cm.sup.-3) versus depth (.mu.m) based on an implantation of phosphorus doping ions under different implantations conditions. For example, FIG. 3A shows the distributions of phosphorus doping ions after a channeling high energy implant at different temperatures. ]; 
   	[0093] FIG. 3B shows a diagram 320 of a doping concentration (cm.sup.-3) versus depth (.mu.m) based on an implantation of arsenic doping ions under different implantation conditions. For example, FIG. 3B shows the distributions of arsenic doping ions after a channeling high energy implant at different temperatures. ]; 
 	[0095] Without further measures 333 (e.g. without controlling the deviation between a main the main ion beam direction and a main crystal direction, and/or e.g. without controlling the temperature as described in connection with FIGS. 1 to 2), a clear amorphisation in the substrate may occur at implantation doses over 1*10.sup.13 doping ions per cm.sup.2 and at an implantation temperature of about 25.degree., and minimal channeling of the ions may occur. With an increased implantations target temperature 334 (e.g. above 50.degree. C., e.g. above 80.degree. C., or e.g. at 100.degree. C.), the amorphisation limit may be significantly increased through the increased self-annealing rate of the crystal lattice of the semiconductor substrate, so that the distribution has significantly more channeling portions. An optimal attainable state 335 may be carried out at an implantations target temperature of between 200 and 300.degree. C. The high implantations temperature changes the amorphisation limit, the degree of crystal damage and the degree of activation of the implanted dopant.]; 
[0121] Aspects and features (e.g. the semiconductor device, the electrical device arrangement, the semiconductor substrate, the at least one device doping region, the implanting of the doping ions, the controlling of the temperature of the semiconductor substrate, the target temperature range, the main crystal direction, the main direction of the doping ion beam, the 
     	But Laven fails to disclose (see underlined): implanting with a second temperature condition in which the wafer temperature is set to a second temperature different than the first temperature. 
    	Farley, however, discloses a heated wafer support chuck and implanting ions into a wafer at a first controlled temperature condition and implanting ions into the wafer with a second temperature condition in which the wafer temperature is set to a second temperature different than the first temperature (reference’s claims 1-2) [0007-0009]
	(Reference’s claim 1 Note     1. An ion implantation system, comprising: an ion implantation apparatus configured to direct an ion beam toward a process chamber; a first chamber operably coupled to the process chamber; a heated chuck positioned within the process chamber, wherein the heated chuck is configured to selectively clamp a workpiece to a clamping surface thereof; a heating apparatus configured to selectively heat the clamping surface of the heated chuck; a workpiece transfer apparatus configured to transfer the workpiece between the heated chuck and the first chamber; and a controller configured to selectively transfer the workpiece between the heated chuck and the first chamber via the workpiece transfer apparatus, and wherein the controller is configured to selectively energize the heating apparatus to operate the heated chuck in each of a first mode and a second mode, wherein in the first mode, the heating apparatus heats the clamping surface to a first temperature, and wherein in the second mode, the heating apparatus heats the clamping surface to a second temperature, and wherein the first temperature is predetermined and associated with a high temperature ion implantation, and wherein the second temperature is associated with a quasi-room temperature ion implantation, wherein the controller is configured to determine the second temperature based on one or more of a thermal budget associated with the workpiece, an implant energy associated with the ion beam impacting the workpiece, and an initial temperature of the workpiece when the workpiece resides in the first chamber, wherein the controller is configured to generally maintain the second temperature on the heated chuck in the second mode, and wherein transferring the workpiece from the heated chuck to the first chamber generally removes the implant energy from the process chamber when the heated chuck is operated in the second mode.)
    	(Reference’s claim 2 Note     2. The ion implantation system of claim 1, wherein the first temperature is greater than approximately 300.degree. C. and wherein the second temperature is less than approximately 100.degree. C.; Note greater than 100 degree difference);
[0007] Such a heating of the workpiece by a low-heat chuck, however, can lead to variations in implant temperature from workpiece to workpiece, as energy is not only transferred from the low-heat chuck to the workpiece prior to implant, but heat is also generated from the implant, itself, whereby the temperature of the low-heat chuck can fluctuate over a period of time. Such fluctuations can have deleterious effects on homogeneity of implants from workpiece to workpiece, and the variations can be exacerbated during startup of the implant system, when a steady-state operation has not yet been reached. ];
[0008] Typically, high temperature ESCs (e.g., heated chucks) are only utilized for hot implants, as they pose a problem if the desired processing is changed from high temperature processing (e.g., 300.degree. C.-600.degree. C.) to a quasi-room temperature processing (e.g., <100.degree. C.) due, at least in part, to the configuration of the heaters therein, and control mechanisms for controlling the temperature of the implant. Thus, when changing from a high temperature implant to a quasi-room temperature implant, the heated chuck would be replaced by a low-heat chuck, whereby the heated chuck and low-heat chuck have differing heat transfer capabilities specifically designed for the desired processing temperature. ];
[0009] The present invention overcomes the limitations of the prior art by providing a system and method for implanting workpieces on a high temperature electrostatic chuck, whereby the system and method provide a configuration for both high temperature and quasi-room temperature implants.].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Laven, with a heated chuck for implanting with a second temperature condition in which the wafer temperature is set to a second temperature different than a first temperature, as taught by Farley, to use for controlling a wafer’s temperature during implantation and to prevent unwanted temperature fluctuations to thereby mitigate deleterious effects on homogeneity of implants from workpiece to workpiece [0007-0009].

Regarding claim 18, Laven discloses an ion implantation method (abstract) (fig. 1b) comprising:
irradiating a wafer (102) under a first implantation condition [0004-0006] [0024] [0039] [0045] [0048] [0083] [0095] [0121] with a first ion beam (110) such that a first predetermined channeling condition [0095] [0045] is satisfied and with a temperature condition in which a wafer temperature is set to a first temperature [0045];   
irradiating the wafer (102) under a second implantation condition different [0004-0006] [0024] [0039] [0045] [0048] [0083] [0095] [0121]  from the first implantation condition with a second ion beam (110 at a later time, at least) such that a second predetermined channeling condition [0095] [0045] is satisfied and with a second temperature condition in which the wafer temperature is [0045] [0087] [0089] [0093], after the irradiation of the first ion beam (110),

	(fig. 1b; ion implantation beam 110, main direction of the ion beam 141, semiconductor substrate 102, temperature controller 120); 
[0087] [0089] [0093] [0095] [0121] 
     	But Laven fails to disclose (see underlined) implanting with a second temperature condition in which the wafer temperature is set to a second temperature different than the first temperature; and
wherein a difference between the first temperature and the second temperature is 100° C or more.
Farley, however, discloses a heated wafer support chuck and implanting ions into a wafer at a first controlled temperature condition and implanting ions into the wafer with a second temperature condition in which the wafer temperature is set to a second temperature different than the first temperature (reference’s claims 1-2), and wherein a difference between the first temperature and the second temperature is 100° C or more (reference’s claims 1-2) [0007-0009]
    	(Reference’s claim 2 Note     2. The ion implantation system of claim 1, wherein the first temperature is greater than approximately 300.degree. C. and wherein the second temperature is less than approximately 100.degree. C.; Note greater than 100 degree difference).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Laven, with a heated chuck for implanting with a second temperature condition in which the wafer temperature is set to a second temperature different than a first temperature, as taught by Farley, to use for controlling a wafer’s temperature during implantation and to prevent unwanted temperature fluctuations to thereby mitigate deleterious effects on homogeneity of implants from workpiece to workpiece [0007-0009].

     	Regarding claim 3, Laven discloses that the second temperature is higher [0005] than the first temperature [0004-0006] [0024] [0039] [0045] [0048] [0083] [0095] [0121]
implanting a predefined dose of doping ions into a semiconductor substrate with an implant energy of at least 100 keV. A deviation between a main direction of a doping ion beam implanting the doping ions and a main crystal direction of the semiconductor substrate is less than .+-.0.5.degree. during the implanting of the doping ions into the semiconductor substrate. The method further comprises controlling a temperature of the semiconductor substrate during the implantation of the predefined dose of doping ions so that the temperature of the semiconductor substrate is higher than 80.degree. C. for more than 70% of an implant process time used for implanting the predefined dose of doping ions. ; Note the substrate is higher than 80 degree C for part of the implantation time and therefore the substrate lower than 80 degree C for the other portion of the implant time which can be for the initial beam/implant condition and/or subsequent beam/implant condition periods; Note the target temperature is controlled and changes/differs during a percentage of the implantation]; 
[0006] Some embodiments relate to a further method for forming a semiconductor device. The method comprises forming a scattering oxide layer over at least part of a main implantation surface of a semiconductor substrate. The method further comprises implanting a predefined dose of doping ions into a semiconductor substrate through the scattering oxide layer such that deeper doping regions are formed in regions the semiconductor substrate without the scattering oxide layer than in regions of the semiconductor substrate covered by the scattering oxide layer. The method further comprises controlling a temperature of the semiconductor substrate during the implantation of the predefined dose of doping ions so that the temperature of the semiconductor substrate is higher than 50.degree. C. for more than 70% of an implant process time used for implanting the predefined dose of doping ions, ]; 
[0024] The method 100 further comprises controlling 120 a temperature of the semiconductor substrate during the implantation of the doping ions so that the temperature of the semiconductor substrate is within a target temperature range for more than 70% of an implant process time used for implanting the doping ions. The target temperature range reaches from a lower target temperature limit to an upper target temperature limit. The lower target temperature limit is equal to a target temperature minus 30.degree. C. and the upper target temperature limit may be, for example, equal to the target temperature plus 30.degree. C. The target temperature is higher than 80.degree. C.].
     	Regarding claim 4, Laven discloses that the second temperature  is lower [0005] than the first  temperature [0004-0006] [0024] [0039] [0045] [0048] [0083] [0095] [0121].
Moreover, regarding claim 4, Farley discloses the second temperature is lower [0005] than the first  temperature (reference’s claims 1-2) [0007-0009]
    	(Reference’s claim 2 Note     2. The ion implantation system of claim 1, wherein the first temperature is greater than approximately 300.degree. C. and wherein the second temperature is less than approximately 100.degree. C.; Note greater than 100 degree difference); 
and is obvious for the reasons discussed supra with reference to claim 1 and/or 18, see previous.

     	Regarding claim 6, Laven discloses that the first temperature and the second temperature are respectively between  -200° C and 500° C
[0004-0006] [0024] [0039] [0045] [0048] [0083] [0095] [0121]
[0005] Some embodiments relate to a further method for forming a semiconductor device. The method comprises implanting a predefined dose of doping ions into a semiconductor substrate with an implant energy of at least 100 keV. A deviation between a main direction of a doping ion beam implanting the doping ions and a main crystal direction of the semiconductor substrate is less than .+-.0.5.degree. during the implanting of the doping ions into the semiconductor substrate. The method further comprises controlling a temperature of the semiconductor substrate during the implantation of the predefined dose of doping ions so that the temperature of the semiconductor substrate is higher than 80.degree. C. for more than 70% of an implant process time used for implanting the predefined dose of doping ions. ; Note the substrate is higher than 80 degree C for part of the implantation time and therefore the substrate lower than 80 degree C for the other portion of the implant time which can be for the initial beam/implant condition and/or subsequent beam/implant condition periods; Note the target temperature is controlled and changes/differs during a percentage of the implantation].

Moreover, regarding claim 6, Farley discloses wherein the first temperature  and the second temperature  are respectively between -200° C and 500° C  (reference’s claims 1-2) [0007-0009]
    	(Reference’s claim 2 Note     2. The ion implantation system of claim 1, wherein the first temperature is greater than approximately 300.degree. C. and wherein the second temperature is less than approximately 100.degree. C.; Note greater than 100 degree difference); 
and is obvious for the reasons discussed supra with reference to claim 1 and/or 18, see previous.

Moreover, regarding claim 7, Farley discloses wherein a difference between the first temperature  and the second temperature  is 100° C or more  (reference’s claims 1-2) [0007-0009]
    	(Reference’s claim 2 Note     2. The ion implantation system of claim 1, wherein the first temperature is greater than approximately 300.degree. C. and wherein the second temperature is less than approximately 100.degree. C.; Note greater than 100 degree difference); 
and is obvious for the reasons discussed supra with reference to claim 1 and/or 18, see previous.

     	Regarding claim 8, Laven discloses heating [0048] or cooling [0048] the wafer (102) using a temperature adjustment device (120) [0048] before the irradiation of at least one of the first ion beam (110) or the second ion beam (110 at a later time, at least)
[0048] The temperature of the semiconductor substrate 102 may be controlled 120 in various ways. For example, a substrate carrier (e.g. carrying the semiconductor substrate 102 during the doping ion implant) may comprise a means for heating and/or cooling the semiconductor substrate 102 (e.g. integrated heater device and/or cooling device) during the implantation of the doping ions. Additionally or alternatively, the implantation system used for implanting the doping ions may comprise a process chamber with a controllable temperature so that the temperature within the process chamber can be controlled during the doping ion implant. For example, the temperature of the semiconductor substrate 102 may be measured (e.g. by a temperature sensor at the semiconductor substrate 102 or by infrared temperature measurement) during the implantation of the predefined dose of doping ions and the temperature of the semiconductor substrate 102 may be adjusted (e.g. by adjusting a heat power of a means for heating and/or cooling the semiconductor substrate 102 and/or by adjusting a beam current of the doping ions) based on the measured temperature. For example, more than 50% or more than 70% (or more than 80% or more than 90%) of the heating energy provided to the semiconductor substrate 102 to heat the substrate to a desired target temperature range may be provided by the means for heating the semiconductor substrate 102 additionally to a heating energy generated by the beam of doping ions, if the implantation energies are greater than 100 keV.].
     	Regarding claim 9, Laven discloses that the temperature adjustment device (120) [0048] is provided in a wafer (102) holding device [0048 Note substrate carrier] which holds the wafer (102) during the irradiation of at least one of the first ion beam (110) or the second ion beam (110 at a later time, at least) [0048]
Regarding claim 10, Laven discloses heating [0048] or cooling [0048] the wafer (102) by the temperature adjustment device (120) [0048] during the irradiation of at least of the first ion beam (110) or the second ion beam (110 at a later time, at least) [0048]
     	Regarding claim 11, Laven discloses that the temperature adjustment device (120) [0048 Note process chamber with a controllable temperature] is separated from a wafer (102) holding device which holds the wafer (102) during the irradiation of at least one of the first ion beam (110) or the second ion beam (110 at a later time, at least) , the method further comprising:
conveying the wafer (102) heated or cooled by the temperature adjustment device [0048] to the wafer (102) holding device
[0048] The temperature of the semiconductor substrate 102 may be controlled 120 in various ways. For example, a substrate carrier (e.g. carrying the semiconductor substrate 102 during the doping ion implant) may comprise a means for heating and/or cooling the semiconductor substrate 102 (e.g. integrated heater device and/or cooling device) during the implantation of the doping ions. Additionally or alternatively, the implantation system used for implanting the doping ions may comprise a process chamber with a controllable temperature so that the temperature within the process chamber can be controlled during the doping ion implant. For example, the temperature of the semiconductor substrate 102 may be measured (e.g. by a temperature sensor at the semiconductor substrate 102 or by infrared temperature measurement) during the implantation of the predefined dose of doping ions and the temperature of the semiconductor substrate 102 may be adjusted (e.g. by adjusting a heat power of a means for heating and/or cooling the semiconductor substrate 102 and/or by adjusting a beam current of the doping ions) based on the measured temperature. For example, more than 50% or more than 70% (or more than 80% or more than 90%) of the heating energy provided to the semiconductor substrate 102 to heat the substrate to a desired target temperature range may be provided by the means for heating the semiconductor substrate 102 Note the process chamber has a temperature controller alternatively to the substrate carrier having a temperature controller].

     	Regarding claim 13, Laven discloses that heating the wafer (102) using thermal energy applied to the wafer (102) by the irradiation of at least one of the first ion beam (110) [0048] or the second ion beam (110 at a later time, at least) [0048]
[0048] The temperature of the semiconductor substrate 102 may be controlled 120 in various ways. For example, a substrate carrier (e.g. carrying the semiconductor substrate 102 during the doping ion implant) may comprise a means for heating and/or cooling the semiconductor substrate 102 (e.g. integrated heater device and/or cooling device) during the implantation of the doping ions. Additionally or alternatively, the implantation system used for implanting the doping ions may comprise a process chamber with a controllable temperature so that the temperature within the process chamber can be controlled during the doping ion implant. For example, the temperature of the semiconductor substrate 102 may be measured (e.g. by a temperature sensor at the semiconductor substrate 102 or by infrared temperature measurement) during the implantation of the predefined dose of doping ions and the temperature of the semiconductor substrate 102 may be adjusted (e.g. by adjusting a heat power of a means for heating and/or cooling the semiconductor substrate 102 and/or by adjusting a beam current of the doping ions) based on the measured temperature. For example, more than 50% or more than 70% (or more than 80% or more than 90%) of the heating energy provided to the semiconductor substrate 102 to heat the substrate to a desired target temperature range may be provided by the means for heating the semiconductor substrate 102 additionally to a heating energy generated by the beam of doping ions, if the implantation energies are greater than 100 keV.].
Regarding claim 14, Laven discloses cooling the wafer (102) by heat dissipation from the wafer (102) over time (inherent that the wafer cools via heat dissipation, during and/or after the implantation, as heat energy is lost from the system) [0048] 
[0048] The temperature of the semiconductor substrate 102 may be controlled 120 in various ways. For example, a substrate carrier (e.g. carrying the semiconductor substrate 102 during the doping ion implant) may comprise a means for heating and/or cooling the semiconductor substrate 102 (e.g. integrated heater device and/or cooling device) during the implantation of the doping ions. Additionally or alternatively, the implantation system used for implanting the doping ions may comprise a process chamber with a controllable temperature so that the temperature within the process chamber can be controlled during the doping ion implant. For example, the temperature of the semiconductor substrate 102 may be measured (e.g. by a temperature sensor at the semiconductor substrate 102 or by infrared temperature measurement) during the implantation of the predefined dose of doping ions and the temperature of the semiconductor substrate 102 may be adjusted (e.g. by adjusting a heat power of a means for heating and/or cooling the semiconductor substrate 102 and/or by adjusting a beam current of the doping ions) based on the measured temperature. For example, more than 50% or more than 70% (or more than 80% or more than 90%) of the heating energy provided to the semiconductor substrate 102 to heat the substrate to a desired target temperature range may be provided by the means for heating the semiconductor substrate 102 additionally to a heating energy generated by the beam of doping ions, if the implantation energies are greater than 100 keV.].
     	Regarding claim 17, Laven discloses that the second implantation condition further differs from the first implantation condition in at least a tilt angle [0039] of the wafer (102) with respect to the corresponding ion beam (110)
[0039] During the implantation 110 of the doping ions, an angle between the exposed semiconductor substrate 102 lateral surface and the main beam direction 141 may be sensed and re-adjusted such that the angle between the main beam direction 141 and the main crystal direction 142 is less than .+-.0.5.degree. at a main beam incidence angle divergence of at most .+-.0.5.degree..].
 

2.	Claim(s)  2 and 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Laven et al. (US 20180240672 A1) in view of Farley et al. (US 20170352544 A1) and further in light of in view of Godet et al. (US 20160163546 A1).
Regarding claims 2 and 5, Laven discloses (regarding claim 2)  wherein an ion species of the first ion beam (110) is the same as an ion species of the second ion beam (110), and energy of the first ion beam (110) 
(regarding claim 5)  , wherein energy of the second ion beam (110 at a later time, at least) 
     	But Laven fails to disclose (regarding claim 2)  wherein an energy of the first ion beam is different from energy of the second ion beam ; or 
(regarding claim 5)  wherein energy of the second ion beam is lower than energy of the first ion beam.
    	Godet, however, discloses (regarding claim 2)  wherein an ion species of the first ion beam is the same as an ion species of the second ion beam, and energy of the first ion beam is different from energy of the second ion beam [0038]; or 
(regarding claim 5)  wherein energy of the second ion beam is lower than energy of the first ion beam [0038] 
   	[0038] As previously described, the plasma processing apparatus 100 is only one example of an apparatus that may be used. Other apparatus, such as pattern beams, electron beams (e.g., pulsed or continuous), raster scanning, and variable scanning apparatus may be used. Any other method of directionally implanting ions may also be used. According to certain one or more energetic particle beams may include a cylindrical shaped beam, a plurality of adjacent or overlapping cylindrical beams, or a ribbon shaped beam (e.g., a continuous rectangular shaped beam). The one or more energetic particle beams can be moved relative to the substrate 138 during processing and/or the substrate 138 can be moved relative to the energetic particle beam during processing. Different processing characteristics may be used, such as beam energy, beam angle, beam angle relative to the transfer direction of the substrate 138, and beam composition (e.g., gas ions), among other processing characteristics, may be utilized to implant one or more features or layers formed on the substrate 138.].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Laven/Farley, with beams of differing energy for ion implantation, as taught by Godet, to use by combining prior art ion implantation via beams of differing energies according to known implantation methods to yield predictable wafer implantation features or layer formation results.

2.	Claim(s) 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Laven et al. (US 20180240672 A1) in view of Farley et al. (US 20170352544 A1) and further in light of Song et al. (US 20190051554 A1).
Regarding claim 12, Laven discloses wherein the temperature adjustment device [0048] is provided in  or the second ion beam (110 at a later time, at least)
 [0048] The temperature of the semiconductor substrate 102 may be controlled 120 in various ways. For example, a substrate carrier (e.g. carrying the semiconductor substrate 102 during the doping ion implant) may comprise a means for heating and/or cooling the semiconductor substrate 102 (e.g. integrated heater device and/or cooling device) during the implantation of the doping ions. Additionally or alternatively, the implantation system used for implanting the doping ions may comprise a process chamber with a controllable temperature so that the temperature within the process chamber can be controlled during the doping ion implant. For example, the temperature of the semiconductor substrate 102 may be measured (e.g. by a temperature sensor at the semiconductor substrate 102 or by infrared temperature measurement) during the implantation of the predefined dose of doping ions and the temperature of the semiconductor substrate 102 may be adjusted (e.g. by adjusting a heat power of a means for heating and/or cooling the semiconductor substrate 102 and/or by adjusting a beam current of the doping ions) based on the measured temperature. For example, more than 50% or more than 70% (or more than 80% or more than 90%) of the heating energy provided to the semiconductor substrate 102 to heat the substrate to a desired target temperature range may be provided by the means for heating the semiconductor substrate 102 additionally to a heating energy generated by the beam of doping ions, if the implantation energies are greater than 100 keV.].
     	But Laven fails to disclose (underlined)wherein the temperature adjustment device is provided in a preliminary chamber which is different from an ion implantation chamber in which the wafer is positioned during the irradiation of at least one of the first ion beam and the second ion beam.
    	Song, however, discloses an ion implanter (abstract) (fig. 1) wherein a temperature adjustment device (40) is provided in a preliminary chamber (40 in 30) which is different from an ion implantation chamber (50) in which the wafer (W) is positioned during the irradiation of at least one ion beam (from 60)
	[0025] In an example embodiment, the wafer transfer apparatus 10 may include a preheating station 40 disposed on one side of the intermediate transfer chamber 30. To perform an ion implantation process, the wafer W within the process chamber 50 may be preheated by the preheating station 40, loaded into the process chamber 50, and placed on the wafer support assembly 100 within the process chamber 50. The preheating station 40 may reduce a time required to heat the wafer W in the wafer support assembly 100, thus decreasing an ion implantation process time. As a result, productivity may be increased. ];
(reference’s claim 20 Note 20. The semiconductor processing apparatus of claim 16, further comprising: a wafer transfer apparatus configured to transfer the wafer to an upper portion of the wafer chuck; and an ion beam source configured to radiate an ion beam toward the central region, wherein the wafer transfer apparatus includes a preheating station preheating the wafer before transferring the wafer to the upper portion of the wafer chuck, and the wafer chuck includes a heating member configured to heat the wafer placed in the central region.).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Laven/Farley, with a preheating chamber for an ion implanter, as taught by Song, for the use of known preheating chamber technique to improve similar ion implanter device methods, in the same way (i.e. to increase productivity, [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881